DETAILED ACTION
	This is the first Office action on the merits. Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:
Reference characters are needed to designate the following claimed structures in the drawings for a better understanding of Applicant’s invention: “angle” (Claims 3 and 10) and “fillets” (Claims 4 and 11).
Reference characters are needed to designate the various structures of Applicant’s claimed invention in Figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets 

Specification
The disclosure is objected to because of the following informalities: a list of reference characters is not sufficient. The detailed description must use reference characters.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 8-10 are indefinite due to the fact that the term “regular” fails to describe any actual physical structure of the invention.
Claims 5 and 12 recite the limitation "the wheel disc" in the last two lines of each claim.  There is insufficient antecedent basis for this limitation in the claims. This particular reference to “the wheel disc” is the first and thus a wheel disc has not been defined within the claims.
Claim 5 recites the limitation "the wheel" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the wheel” is the first and thus a wheel has not been defined within the claims.
Claims 4, 6-7, 11, and 13-14 are indefinite due to their dependency from the indefinite claims rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,826,949 (Bortoloni) in view of US 2018/0319208 A1 (Seung).
Regarding Claim 1, Bortoloni discloses a rim with weight reduction sockets (Abstract), the rim (Col. 3 lines 13-15, 35-41; Figures 1-2, rim 16) being made of an aluminum alloy and comprising an inner flange (inboard flange 12), a middle portion (rim 16) and an outer flange (outboard flange 14), the inner flange, middle portion and outer flange are all annular and are connected end to end to form a cylindrical rim (it can be seen that Figure 1 shows a partial view of the cylindrical rim forming a wheel 10), wherein the middle portion of the rim comprises weight reduction sockets (Col. 3 lines 35-40; 
Bortoloni does not disclose hexagons are arranged adjacently in the shape of a honeycomb.
However, Seung teaches a honeycomb rim-type wheel (Abstract; Figures 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim with hexagon shapes disclosed by Bortoloni to have a honeycomb structure, as taught by Seung, because doing so would reduce the weight of the wheel without sacrificing durability and ease of manufacturing (Para. [0009]).
Regarding Claim 2, Bortoloni and Seung disclose the rim with weight reduction sockets according to claim 1, as discussed above. 
Bortoloni and Seung do not disclose the side lengths of the regular hexagons of the weight reduction sockets are 15-40 mm, the depths of the weight reduction sockets are 0.5-2.0 mm, and the distances between the adjacent weight reduction sockets are 3-10 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the weight reduction sockets disclosed by Bortoloni and Seung to have those dimensions because geometry is dependent on the amount of weight reduction required while maintaining the integrity of the wheel. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding Claim 3, Bortoloni and Seung disclose the rim with weight reduction sockets according to claim 1, as discussed above. 
Bortoloni further discloses 2-4 rows of weight reduction sockets are arranged at the middle portion of the rim (Col. 4 lines 40-46; Figure 8 shows three rows of grooves or dimples 62). 

However, Seung teaches the weight reduction sockets (Figures 1-2; first recess 121, second recess 125, and third recess 129) are arranged in such a manner that one angle is perpendicular to a wheel disc of a wheel (Para. [0029]; it can be seen in Figure 2 that one side of a third recess 129 along the link portion 127 is perpendicular to a wheel disc of the wheel 1), and 2-4 rows of weight reduction sockets are arranged at the middle portion of the rim (Figures 1-2). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hexagonal weight reduction sockets disclosed by Bortoloni to be arranged so that one angle is perpendicular to a wheel disc of a wheel, as taught by Seung, because the protruded grid pattern reduces the weight of the wheel without sacrificing durability (Para. [0014]).
Regarding Claim 4, Bortoloni and Seung disclose the rim with weight reduction sockets according to claim 1, as discussed above. 
Bortoloni further discloses weight reduction sockets (Figures 1-2, grooves 38) with fillets (Col. 3 lines 42-54). 
In addition, Seung teaches angles of the weight reduction sockets (Figures 1 and 2, third recess 129) are fillets (Para. [0029]).
Regarding Claim 5, Bortoloni and Seung disclose the rim with weight reduction sockets according to claim 1, as discussed above.
Bortoloni further discloses the middle portion of the rim further comprises ribbed bulges, and the ribbed bulges are located on the outer side of the middle portion of the rim and are perpendicular to the wheel disc of the wheel (It can be seen in Figure 1 that there are ridges in between the grooves on the outer side of the rim and perpendicular to a wheel disc of the wheel).
Regarding Claim 8, Bortoloni discloses an aluminum alloy wheel comprising a rim with weight reduction sockets (Abstract), the rim (Col. 3 lines 13-15, 35-41; Figures 1-2, rim 16) being made of an aluminum alloy and comprising an inner flange (inboard flange 12), a middle portion (rim 16) and an outer flange (outboard flange 16), the inner flange, middle portion and outer flange are all annular and are connected end to end to form a cylindrical rim (it can be seen that Figure 1 shows a partial view of a cylindrical rim forming a wheel 10), wherein the middle portion of the rim comprises weight reduction sockets (Col. 3 lines 35-40; grooves 38); and the weight reduction sockets are of regular hexagons (not shown but hexagons are described in Col. 4 lines 58-60).
Bortoloni does not disclose hexagons are arranged adjacently in the shape of a honeycomb.
However, Seung teaches a honeycomb rim-type wheel (Abstract; Figures 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim with hexagon shapes disclosed by Bortoloni to have a honeycomb structure, as taught by Seung, because doing so would reduce the weight of the wheel without sacrificing durability and ease of manufacturing (Para. [0009]).
Regarding Claim 9, Bortoloni and Seung disclose the aluminum alloy wheel according to claim 8, as discussed above.
Bortoloni and Seung do not disclose the side lengths of the regular hexagons of the weight reduction sockets are 15-40 mm, the depths of the weight reduction sockets are 0.5-2.0 mm, and the distances between the adjacent weight reduction sockets are 3-10 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the weight reduction sockets disclosed by Bortoloni and Seung to have those dimensions because geometry is dependent on the amount of weight reduction required while maintaining the integrity of the wheel. It has been held that where the general 
Regarding Claim 10, Bortoloni and Seung disclose the aluminum alloy wheel according to claim 8, as discussed above.
Bortoloni further discloses 2-4 rows of weight reduction sockets are arranged at the middle portion of the rim (Col. 4 lines 40-46; Figure 8 shows three rows of grooves or dimples 62). 
Bortoloni does not disclose the hexagons of the weight reduction sockets are arranged in such a manner that one angle is perpendicular to a wheel disc of a wheel.
However, Seung teaches the weight reduction sockets (Figures 1-2; first recess 121, second recess 125, and third recess 129) are arranged in such a manner that one angle is perpendicular to a wheel disc of a wheel (Para. [0029]; it can be seen in Figure 2 that one side of a third recess 129 along the link portion 127 is perpendicular to a wheel disc of the wheel 1), and 2-4 rows of weight reduction sockets are arranged at the middle portion of the rim (Figures 1-2). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hexagonal weight reduction sockets disclosed by Bortoloni to be arranged so that one angle is perpendicular to a wheel disc of a wheel, as taught by Seung, because the protruded grid pattern reduces the weight of the wheel without sacrificing durability (Para. [0014]).
Regarding Claim 11, Bortoloni and Seung disclose the aluminum alloy wheel according to claim 8, as discussed above.
Bortoloni further discloses weight reduction sockets (Figures 1-2, grooves 38) with fillets (Col. 3 lines 42-54). 
In addition, Seung teaches angles of the weight reduction sockets (Figures 1 and 2, third recess 129) are fillets (Para. [0029]).
Regarding Claim 12, Bortoloni and Seung disclose the aluminum alloy wheel according to claim 8, as discussed above.
Bortoloni further discloses the middle portion of the rim further comprises ribbed bulges, and the ribbed bulges are located on the outer side of the middle portion of the rim and are perpendicular to the wheel disc of the wheel (It can be seen in Figure 1 that there are ridges in between the grooves on the outer side of the rim and perpendicular to a wheel disc of the wheel).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bortoloni in view of Seung as applied to claim 1 above, and further in view of US Patent 6,983,901 (Bitton et al.).
Regarding Claim 7, Bortoloni and Seung disclose the rim with weight reduction sockets according to claim 1, as discussed above. 
Bortoloni and Seung do not disclose the rim is made of A356.2 aluminum alloy. 
However, Bitton et al. teaches aluminum car wheels are often made from Aluminum Association alloy number A356.2 (Col. 1 lines 34-36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum rim disclosed by Bortoloni and Seung to be made of A356.2, as taught by Bitton et al., because aluminum has a relatively low density and high strength, and aluminum alloys permit lightweight constructions (Col. 1 lines 12-15).
Regarding Claim 14, Bortoloni and Seung disclose the aluminum alloy wheel according to claim 9, as discussed above. 
Bortoloni and Seung do not disclose the rim is made of A356.2 aluminum alloy. 
However, Bitton et al. teaches aluminum car wheels are often made from Aluminum Association alloy number A356.2 (Col. 1 lines 34-36).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 3, 2, 5, 6, 7, 8 and 10, 9, 12, 13, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 3, 6, 7, 8, 9, 10 and 11, 14, 15, and 16, respectively, of copending Application No. 16/202,245 in view of US Patent 5,826,949 (Bortoloni).
The pending claim(s) is/are fully encompassed by the patented claims. For example, both pending and copending claims set forth a wheel rim having weight reduction sockets in a surface thereof; however, the claims of the 16/202,245 application do not set forth that the weight reduction sockets are hexagonal in shape. Bortoloni teaches the use of a wheel rim including weight reduction sockets having a rectangular shape, and that other shapes such as hexagons may be used (Col. 4 lines 58-60).
Therefore, it is obvious that the Applicant is claiming the same invention in different and/or broader terms.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The re.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/JASON R BELLINGER/                                                                                       Primary Examiner, Art Unit 3617